Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eunice Husband appeals the district court’s order dismissing without prejudice his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971) for failure to pay a partial filing fee. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Husband v. Kornbrath, No. 5:09-ev-00098-JRG-JES (N.D.W.Va. Nov. 16, 2009). We dispense with oral argument because the facts and legal contentions are-adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.